DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 2/14/2022, claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 103 as being directed to ineligible subject matter. 

Independent claims 1 and 11 are directed to an abstract idea, which is a judicial exception to subject matter eligibility. Particularly, the claims are directed to the organization of human activity, in the form of an education system. The claims are directed to a system for flight training, which operates on a computer. The system is abstract. It is an educational system which operates on a computer. The educational system is an abstract idea, as it is not technology related, but rather is a series of curriculum building steps, such as creating activities, initializing a state (new, rollover, etc.) and a cognitive load (i.e. a level of difficulty) for each activity, choosing from these activities a subset of activities which do not exceed a cognitive load limit of a user, providing the activities as a lesson for the user, receiving scores, updating the states of the activities based on the scores, updating the cognitive loads of the activities, and providing further activities based thereon, including a new activity. These steps are long established in educational systems, i.e. choosing a curriculum with classes based upon various things, such as how difficult classes are, scheduling, etc. These considerations are not technology related, but rather just a function of the classes and the scheduling. The concepts of grading, and advancing based upon performance, etc., adjustments to cognitive loads of classes (e.g. a prerequisite is now met, and so the next class is in theory less difficult), and general curriculum construction considerations, have been made by students for centuries, including whether or not to include a new class. Indeed, these concepts are entirely disembodied from technology, and pertain only to the abstract educational system. Applicant’s system, however, does require a computer. The computer is defined in the specification as a general purpose computer (paragraph 0065). It must be determined whether or not the computer adds significantly more to the claimed invention. In this instance, the computer does NOT add significantly more, because the claimed steps could essentially be performed in their entirety without the computer, and still maintain their character – i.e. the computer is merely the long-established machine on which the abstract idea is implemented. Similarly, since the abstract idea is disembodied from any particular technology, the claims are not directed to a practical application of the abstract idea. 

Claims 2, 10, 12, and 20, require visual interface which indicates a degree of progress based upon the activity states. Such reporting is long established with regard to education systems, and is abstract as described above with regard to claim 1, in that this is not a technology feature, but rather a standard practice in education systems that is disembodied from technology (i.e. a progress report indicating whether or class is incomplete (rollover) or complete((review)). 

Claims 3,7 and 13,17 describe more scheduling concerns, i.e. selecting certain activities based upon characteristics of those activities, such as state, topic (towered fields, non-towered fields), iteratively, until a cognitive load limit is met. Choosing academic activities based upon various features (e.g. state of completion, such as rollover, review, new) and difficulty, such as pre-requisites (i.e. rank), is an abstract concept that is disembodied from technology, similar to the other abstract elements described above with regard to claim 1. 

Claims 8,9 and 18,19 detail network aspects of the computer. However, the computer is only used in its standard fashion, i.e. to store, transmit, etc., and thus, as described above with regard to claim 1, using a computer to store and communicate information does not add significantly more to the claimed invention, and the claims remain abstract. 

Arguments/Remarks
Applicant’s arguments and remarks dated 2/14/2022 have been fully considered. The rejections under 35 U.S.C. 103 are moot. The arguments pertaining to the rejection under 35 U.S.C. 101 are not relevant to the latest rejection, which does not assert a mental process. The rejection remains non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715